Title: To Thomas Jefferson from Bolling Stark, 30 April 1781
From: Stark, Bolling
To: Jefferson, Thomas



Honorable Sir
Fairfield April. 30th. 1781.

It is probable your Excellency may have heard that I reached Cumberland old Court house on wednesday last with the books and papers belonging to Your’s, and the other public-boards, where I judged they would be perfectly secure from the enemy, but on Saturday, we were alarmed with an account of their having penetrated the country as far as chesterfield Court-house, at which place they had destroyed every house &c. [and] that General Muhlenburg conscious of his inferiority was retreating before them. This disagreeable piece of intelligence determined me to re-cross James-river, and thinking the papers were to be more secure at a private than a public-house, I have taken the liberty of throwing myself and them upon the hands of my old acquaintance and relation Colo. John Bolling where they will remain until it becomes safe to return them to Richmond; unless Your Excellency thinks it necessary to remove them to some other place.
We receive every day vague reports of the conduct of our cruel foe, but can’t tell what degree of credit to give thereto. If you can spare so much time, I should be extremely obliged in receiving from Your Excellency by the return of the bearer an account of the  present situation of both armies, the strength of each, the probable designs of the Enemy, our loss in the action on Appomattox, the particular depredations and injury done at and in the vicinity of Petersburg and at Osbornes, and in short every other interesting circumstance, for I had rather know the worst that can have happened than continue any Longer in a state of suspense and uncertainty.
Mrs. Jefferson and your little family were very well yesterday at Elk-hill, and were endeavouring to procure a vessel to cross over the river to Mr. C: Harrisons, but I doubt they would find it difficult, for the Q: Master had the day before collected all the canoes in the neighbourhood and sent them down the river loaded with grain for the use of the army.
I am with the most perfect esteem Your Excellency’s obedient humble servt.,

Bolling Stark

